Exhibit 10.1

SETTLEMENT AGREEMENT, RELEASE AND AMENDMENT

TO CLEARING AGREEMENT

This Settlement Agreement, Release and Amendment (this “Agreement”) is made and
entered into as of October 3, 2008 by and between RBC Correspondent Services, a
division of RBC Capital Markets Corporation, a Minnesota corporation formerly
known as RBC Dain Rauscher Inc. (“RBC CS”), and Paulson Investment Company, Inc.
(“Correspondent”).

RECITALS

This Agreement is entered into with reference to the following facts:

A. RBC CS and Correspondent are parties to a Fully Disclosed Master Clearing
Agreement (the “Clearing Agreement”) pursuant to which RBC CS provides, among
other things, clearing, execution and custody services to Correspondent.

B. RBC CS changed its technology platform and its systems for processing and
reporting transactions (the “Conversion”). The Conversion was implemented to
benefit Correspondent, Correspondent’s customers and RBC CS.

C. Correspondent and RBC CS desire to fully compromise and settle any and all
disputes between them relating in any way to the Conversion and that the full
terms and conditions of this Agreement are set forth herein.

D. Correspondent and RBC CS also desire to amend the terms and conditions of the
Clearing Agreement as more fully described herein.

In consideration of the mutual promises and agreements contained herein,
including the recitals set forth above, Correspondent and RBC CS agree as
follows:

1. Release. For and in consideration of the promises and covenants made herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged and confessed, Correspondent has this day released
and by these presents does hereby release, acquit and forever discharge RBC CS,
and all other related corporations, legal entities, and individuals, their
officers, directors, agents, servants, and employees, and all other persons,
firms, or corporations in privity with them from any and all claims, actions,
demands, rights, damages, costs, loss of service, expenses, compensation,
complaints or causes of actions of any kind whatsoever, at common law, by
contract, statute or otherwise which Correspondent now has, known or unknown,
that are directly or indirectly attributable to the Conversion. It is the
intention of Correspondent to release all claims that arise from or relate to
the Conversion which it may have against those hereby released, whether direct
claims, indirect claims, or any other claims. This release shall not apply to,
and shall not release RBC CS from (i) any breaches of the Clearing Agreement by
RBC CS that occur after the date hereof, (ii) any underpayment by RBC CS of
amounts owed to Correspondent as a result of errors in the billing process or
(iii) any claims Correspondent may have in the future, relating to the
Conversion, for damages incurred by Correspondent as a result of claims asserted
against Correspondent by its customers or registered representatives, and the
parties agree that the process for handling any liability for such complaints by
Correspondent’s customers or registered representatives will continue be
governed by the Clearing Agreement.

2. Amendment of Clearing Agreement. RBC CS and Correspondent agree to amend the
Clearing Agreement as follows:

The Clearing Agreement shall remain in effect until June 16, 2012 and all
references in the Clearing Agreement to the Initial Term shall be deemed to
refer to the period from the date hereof until June 16, 2012, including without
limitation, any references the Initial Term for the purpose of calculating
liquidated damages in the event of an early termination of the Clearing
Agreement. After the expiration of the Initial Term, the Clearing Agreement
shall automatically renew for successive one-year terms (each, a “Renewal Term”)
unless one of the parties provides the other party with written notice at least
one hundred twenty (120) days prior to the expiration of the Initial Term or
applicable Renewal Term.

 

1



--------------------------------------------------------------------------------

3. Effect of Agreement. Except as expressly amended or modified herein, the
Clearing Agreement shall remain in full force and effect and binding on the
parties hereto. The execution of this Agreement shall not be deemed to be a
waiver by RBC CS of any Default or Event of Default under the Clearing
Agreement, whether or not known to RBC CS and whether or not existing on the
date of this Agreement.

4. Payment. In consideration for the promises and covenants made herein, RBC CS
shall pay to Correspondent the total sum of Three-Hundred and Fifty Thousand
Dollars ($350,000) within 15 business days after receipt of an original of this
agreement executed by Correspondent. Such payment will be made in the form of a
deposit to the payment account of Correspondent as provided in the Clearing
Agreement.

5. Binding on Assigns. It is expressly understood and agreed that this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, representatives, successors, and assigns.

6. Entire Agreement. It is further understood and agreed that this Agreement
contains the entire agreement between the parties and supersedes any and all
prior agreements, arrangements, or understandings between the parties relating
to the subject matter. No oral understandings, statements, promises, or
inducements contrary to the terms of this Agreement exist. This Agreement cannot
be changed or terminated except in writing signed by all parties hereto. Should
any court, by judgment or decree, determine that this Agreement does not fully
and finally discharge all claims or causes of action arising from or related to
the Conversion which Correspondent might have had against RBC CS, then
Correspondent agrees to reform this document to release any such claims not
hereby released.

7. Warranties of Correspondent. By execution of this Agreement, Correspondent
covenants and warrants that no claim, right or cause of action that it may now
have or may have had in the past against RBC CS, any of its subsidiaries, or
affiliates, or its officers, directors, employees or agents, has previously been
conveyed, assigned, or in any manner transferred, in whole or in part, to any
third party. Correspondent expressly represents, covenants and warrants that it
has full authority to amend the Clearing Agreement and release any and all
claims it now has or may have had in the past against RBC CS.

8. CONFIDENTIAL SETTLEMENT. Recognizing the confidentiality of the information
contained herein, it is understood and agreed by the Parties that the existence
of this Settlement Agreement and any terms of this Settlement Agreement are
confidential and the Parties agree not to disclose such information to any other
person or entity, except as may be required: (i) in connection with the
preparation and filing of income tax returns, (ii) by the order of a court of
competent jurisdiction, (iii) by any regulatory agency or self-regulatory
organization, (iv) to comply with any applicable law or (v) to evaluate this
Settlement Agreement or enforce rights under this Settlement Agreement.

This paragraph is a material term of the Settlement Agreement and Amendment and
will be strictly enforced upon discovery of any breach.

9. Execution. This Agreement may be executed and transmitted via fax, electronic
communication and/or mail, in multiple counterparts, each of which shall have
the effect of an original, but which together constitute but one agreement.

 

Paulson Investment Company, Inc.:     By:  

/s/ Trent Davis

    Name:   Trent Davis     Title:   President and CEO RBC Correspondent
Services:     By:  

/s/ Craig A. Gordon

    Name:   Craig A. Gordon     Title:   President

 

2